Citation Nr: 1723368	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-09 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a urethral stricture.  

2.  Entitlement to service connection for venereal disease. 

3.  Entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring hospitalization for over 21 days.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, June 2010, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In his April 2011, May 2012, and March 2016 substantive appeals, the Veteran requested a hearing before the Board.  In October 2016, the Veteran's representative withdrew his hearing request with respect to the issue of entitlement to service connection for venereal disease.  With respect to the Veteran's hearing requests for the remaining issues on appeal, the Veteran was notified of the date, time, and location of the scheduled hearing by letters dated in September 2016.  However, he failed to report for that proceeding, and he has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board considers the hearing requests withdrawn.  See 38 C.F.R. 20.704(d) (2016).   

The Board notes that a September 2016 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); denied an evaluation in excess of 20 percent for a duodenal ulcer; denied an evaluation in excess of 50 percent for PTSD; and determined that there was no clear and unmistakable error in the assignment of the effective date for the award of PTSD.  The Veteran filed a November 2016 notice of disagreement with the denial of the TDIU and increased evaluation claims; however, it appears that the RO is actively processing those appeals.  Accordingly, the Board will not remand the issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC). 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that additional evidence has associated with the claims file since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  In his April 2011 substantive appeal for the issue of entitlement to a temporary total evaluation, the Veteran waived initial consideration by the AOJ.  Moreover, as discussed below, the AOJ will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for a urethral stricture and venereal disease, the Veteran was afforded a VA examination in connection with his claims in November 2015.  The examiner opined that the Veteran's one-time sexually transmitted gonorrheal urinary infection during service was less likely than the cause of his urethral stricture.  However, the VA examiner did not clearly indicate whether the Veteran had current diagnoses of a urethral stricture or venereal disease.  In addition, although the examiner indicated that the Veteran had a voiding dysfunction, he did not address whether the condition was a residual of the Veteran's in-service sexually transmitted disease.  Moreover, the examiner did not address the Veteran's lay statements that his VA physicians informed him that a urethral stricture can develop many years after being infected with the type of sexually transmitted disease that he had during service.  See, e.g., July 2010 notice of disagreement and April 2011 statement in support of claim.  Therefore, a remand is required to obtain an additional VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, the record shows that the Veteran was denied Social Security Administration (SSA) benefits.  See September 2004 SSA inquiry.  It is unclear whether the records pertaining to that decision may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran has contended that he is entitled to temporary total evaluations based on treatment for PTSD in 2003 and 2004.  Under 38 C.F.R. § 4.29, a temporary total rating is assigned when it is shown that a service-connected disability has required hospital treatment in a VA or VA-approved hospital for a period in excess of 21 days.  38 C.F.R. § 4.29 (b).  However, a temporary total evaluation under 38 C.F.R. § 4.29 may not be awarded prior to the effective date of service connection.  In this case, in a June 2008 rating decision, the RO implemented a Board decision that granted service connection for PTSD.  The RO assigned a 50 percent evaluation effective from December 12, 2003.  In a September 2016 rating decision, the RO determined that there was no clear and unmistakable error (CUE) in the assignment of the effective date for the Veteran's service-connected PTSD.  Although the Veteran has not submitted a notice of disagreement (NOD) with the CUE determination in the September 2016 rating decision, the Board notes there is still time remaining in the one-year appeal period and that the issue of entitlement to a temporary total evaluation could be inextricably intertwined with the Veteran's CUE claim if appealed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Lastly, the Board notes that additional evidence has been associated with the claims file that was not previously considered by the AOJ in connection with these claims.  As noted above, the Veteran's submitted a waiver of initial AOJ consideration of the evidence in connection with his claim for a temporary total evaluation.  However, the Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence in connection with his claim for service connection for a urethral stricture.  Moreover, although the Veteran's substantive appeal for the issue of service connection for venereal disease was filed after February 2, 2013, the additional VA medical records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.  As such, the additional evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case (SSOC), if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a urethral stricture and venereal disease, as well as any treatment records in support of his claim for a temporary total evaluation.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Cleveland VA Medical Center (VAMC) dated from January 2016 to the present.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any urethral stricture and venereal disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The Veteran has contended that he has a urethral stricture and venereal disease that are due to in-service urethritis/gonorrheal infection.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has any a urethral stricture and venereal disease that manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should specifically consider the Veteran's statements that several VA physicians informed him that a urethral stricture can form decades after being infected with the type of sexually transmitted disease he had during service.  See, e.g., July 2010 notice of disagreement; April 2011 statement in support of claim; and June 2011 statement in support of claim.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




